Citation Nr: 0832992	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-38 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for infertility.

2.  Entitlement to service connection for a spot on the right 
eye.

3.  Entitlement to service connection for gum disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to August 
2002.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and December 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

In a June 2007 decision, the Board denied service connection 
for a right elbow disability, a left elbow disability, a 
right knee disability, hemorrhoids, and ingrown toenails of 
the bilateral great toes.  The Board remanded the remaining 
issues on appeal - service connection for infertility, a spot 
on the right eye, and gum disease - to the RO for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Infertility was first identified during active service.  

2.  The veteran does not currently have a right eye 
disability for VA compensation purposes.

3.  The veteran does not currently have a dental disability, 
including gum disease, for VA compensation purposes.

4.  The veteran's gum disease is not the result of a combat 
wound or other service trauma; the veteran was not a prisoner 
of war during service; he does not have a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA; and he is not a Chapter 31 
vocational rehabilitation trainee.


CONCLUSIONS OF LAW

1.  Infertility was incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an award of service connection for a 
spot on the right eye for compensation purposes have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  The criteria for an award of service connection for gum 
disease for compensation purposes have not been met. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.§§ 3.381, 4.150 
(2007).

4.  The criteria for eligibility to receive VA outpatient 
dental treatment for gum disease have not been met. 38 
U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 
3.382, 17.161 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letters sent to the veteran in April and 
September 2003.  These letters addressed all three notice 
elements delineated in the revised 38 C.F.R. § 3.159 and was 
sent prior to the initial unfavorable decision by the AOJ.  
In June 2007, the RO sent the veteran a letter for the 
express purpose of notifying the veteran of the additional 
elements imposed by the Court in Dingess.  The RO then 
reconsidered the veteran's claims in the October 2007 
Supplemental Statement of the Case.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the veteran.  Despite being given 
the opportunity to do so, the veteran has neither submitted 
nor identified any additional post-service VA or private 
clinical records pertaining to his claim and none is evident 
from a review of the record.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  The veteran has 
also been afforded a VA medical examination in connection 
with his claims of service connection for sterility and a 
spot on the right eye.  The Board finds that the reports of 
these examinations provide the necessary medical opinions.  
38 C.F.R. § 3.159(c)(4).

While the veteran has not undergone a VA dental examination, 
absent competent evidence that he has a current dental 
disability for VA compensation purposes, the Board finds that 
an examination is not necessary.  Id; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Background

In pertinent part, the veteran's service medical records show 
that in April 1994, he was referred for an infertility 
evaluation.  On examination, he denied a history of mumps, 
sexually transmitted disease, prostatitis, epididymitis, or 
surgery.  Examination of the external genitalia revealed no 
abnormalities.  A semen analysis showed abnormal sperm 
motility.  At an evaluation in the urology clinic later that 
month, the assessment was oligospermia.  

In pertinent part, the veteran's service dental reflect that 
he received preventative care on a consistent basis 
throughout his entire military career, including prophylaxis, 
periodontal therapy, and oral health instruction.  The 
service dental records also reflect additional treatment such 
as extraction of tooth number 11 with subsequent endosteal 
implant; extraction of the third molars; porcelain veneers 
and crowns on several teeth; and gingival surgery for 
purposes of crown lengthening.  

At his March 2002 military retirement medical examination, 
the veteran completed a report of medical history on which he 
had numerous complaints.  The veteran, however, specifically 
denied a history of severe tooth or gum trouble and an eye 
disorder or trouble.  On clinical evaluation, it was noted 
that the veteran wore glasses, but no other abnormalities of 
the eyes were identified.  Opthalmoscopic examination was 
normal, as were the pupils and ocular motility.  The 
veteran's mouth was also normal as was his external 
genitalia.  

Later in March 2002, and prior to his separation from active 
service, the veteran underwent eye/vision evaluation.  The 
diagnoses included astigmatism, presbyopia, and localized RD 
(retinal degeneration) of the right eye.  

In August 2003, the veteran submitted claims of service 
connection for numerous disabilities, including low sperm 
count/sterility, deep gum cleaning issues, and a spot on the 
right eye.  The veteran indicated that he and his spouse had 
been unable to conceive a child.  He speculated that the 
cause of this was a very low sperm count secondary to 
exposure to plane radars, nuclear weapons, and microwave 
alarms in storage areas.  With respect to his claim of 
service connection for gum disease, the veteran claimed that 
he was put on an aggressive dental cleaning schedule in 
service to treat his gums.  

In connection with his claims, the RO obtained VA clinical 
records showing that in March 2003, the veteran sought to 
establish care with VA.  On examination, he denied changes in 
visual acuity, diplopia, or loss of vision.  He denied lesion 
of his mouth, as well as urogenital symptoms such as 
hematuria and erectile dysfunction.  Clinical examination 
showed that the veteran's pupils were equal and reactive to 
light, with no nystagmus or extraocular movements.  The 
sclera was clear.  Oral mucosa was pink and without lesions.  
The genitalia was normal, including both testicles in the 
scrotum.  The remaining VA clinical records are negative for 
pertinent complaints or abnormalities.  

The veteran underwent VA general medical examination in July 
2003.  At that time, examination of the eyes showed that the 
pupils were equally round and reactive to light and 
accommodation.  Extraocular movements were intact.  The 
genetalia were unremarkable.  No pertinent diagnoses were 
noted.  

At a VA medical examination in July 2007, the veteran 
reported that he had been unable to father a child.  The 
examiner noted that the veteran's service medical records 
documented oligospermia.  Although Clomid was prescribed, no 
pregnancies had resulted.  The veteran indicated that he had 
worked around nuclear weapons, radar, and microwaves during 
service and felt as if these factors had contributed to his 
infertility.  The veteran's health had otherwise been quite 
good, with no history of epididymitis, venereal disease, 
surgery on the urinary tract, or malignancies.  Examination 
showed normal epididymii and the testes were descended and 
equal.  The penis was adequately developed.  Neurological 
examination was normal.  The examiner noted that examination 
showed no loss of use of a creative organ.  After examining 
the veteran and reviewing the claims folder, the examiner 
diagnosed sterility/infertility having been ascribed to 
oligospermia in 1994 at a fertility/sterility workup.  He 
noted that further spermatozoa analysis was not necessary to 
clarify this.  The examiner indicated that he could not say 
beyond mere speculation whether the veteran's infertility was 
due to military service or any incident therein, including 
radiation exposure.  

At a VA eye examination in August 2007, the veteran reported 
a history of a spot on the right eye.  He indicated that his 
vision was good with glasses and that his eyes were 
comfortable, with no flashes or floaters.  After examining 
the veteran and reviewing the claims folder, the examiner's 
diagnosis was healthy eye exam.  The examiner noted that 
there was a small retinoschisis in the veteran's right eye, 
which was not interfering with vision, nor was it likely to 
ever cause vision problems.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, including refractive 
error of the eye, are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

Infertility

The veteran seeks service connection for infertility.  He 
theorizes that his infertility is due to a very low sperm 
count caused by exposure to environmental hazards such as 
radars, nuclear weapons, and microwaves.

As set forth above, the record on appeal confirms that the 
veteran was first diagnosed as having infertility during 
active service in April 1994.  Moreover, according to the 
findings of the VA medical examiner in July 2007, the 
veteran's infertility has persisted to the present day.  

While the July 2007 VA examiner indicated that it was 
impossible to say beyond mere speculation that the veteran's 
infertility was the result of his military service, the 
applicable legal criteria set forth above do not require a 
showing of a causal relationship.  Rather, where a chronic 
condition is identified at any time during active service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Given the evidence set forth above, the Board 
finds that service- connection for infertility is warranted.

Spot on the right eye

In order to establish service connection, there must first be 
medical evidence of a current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In this case, the Board has reviewed the record and concluded 
that the record on appeal is negative for competent evidence 
of a current eye disability, including a disability 
manifested by a spot on the right eye.

In that regard, the Board notes that both during service and 
at the August 2007 VA medical examination, the veteran was 
shown to have a refractive error.  As noted, however, 
refractive error of the eyes is not a disability within the 
meaning of applicable regulations providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 
(2007); see also McNeely v. Principi, 3 Vet. App. 357, 363- 
64 (1992) (noting that presbyopia is a type of refractive 
error, "a visual condition that becomes apparent especially 
in middle age and in which loss of elasticity of the lens of 
the eye causes defective accommodation and inability to focus 
sharply for near vision.").  

The Board has also considered the March 2002 service medical 
record noting a small area of localized retinal degeneration 
of the veteran's right eye.  Because the significance of this 
finding was unclear, the Board sought a medical opinion.  As 
discussed above, in August 2007, after examining the veteran 
and reviewing his claims folder, the examiner concluded that 
the veteran's right eye was healthy.  Although he observed a 
small area of retinoschisis, he explained that it did not 
interfere with the veteran's vision, nor was it ever likely 
to result in vision impairment.  The Board notes that the 
examiner's conclusion is consistent with the other medical 
evidence of records which shows that the veteran is without 
eye complaints or symptomatology.  

The Board notes that basic entitlement to service connection, 
like payment of VA compensation, is limited to cases where 
there is a current disability which is the result of a 
disease or injury, including an injurious event, incurred in 
active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304, 3.159; see also Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  

The term "disability" means an impairment of earning 
capacity resulting from a disease or injury.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Given the evidence of 
record and the findings of the VA examiner, the Board finds 
that the veteran's spot on his right eye does constitute a 
disability for which VA compensation benefits are payable.  

Gum disease

The veteran also seeks service connection for gum disease.  
He contends that he developed gum disease during service and 
was put on an aggressive dental cleaning schedule in service 
to treat his gums.  

As a preliminary matter, the Board notes that VA is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation whether or not the applicable provision 
is specifically raised.  See Douglas v. Derwinski, 2 Vet. 
App. 435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, liberally construing the 
veteran's statements as required by 38 C.F.R. § 20.202 
(2007), the Board finds that he has perfected appeals with 
the issues of service connection for a dental condition, both 
for purposes of compensation, and for purposes of VA 
outpatient dental treatment.  Thus, both issues will be 
addressed in this decision.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  The RO has addressed both claims, as well.  

Under applicable criteria, certain dental conditions, 
including periodontal disease (or gum disease), treatable 
carious teeth, and replaceable missing teeth (i.e. with a 
bridge or denture), are not considered disabling, and may be 
service connected solely for the purpose of determining 
entitlement to VA dental examination or outpatient dental 
treatment under the provisions of 38 C.F.R. §§ 17.120 or 
17.123. See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.

As set forth above, the medical evidence of record does not 
show that the veteran currently has any dental disability for 
VA compensation purposes.  Although he has submitted no 
current dental records, service medical record show that he 
had several teeth extracted.  As noted, however, replaceable 
missing teeth (i.e. with a bridge or denture), are not 
considered disabling for VA compensation purposes.  See 38 
C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.

The record otherwise contains no indication the veteran 
currently exhibits any potentially compensable dental 
disability, such as osteomyelitis or osteoradionecrosis of 
the maxilla or mandible; loss of the mandible, maxilla, 
ramus, or coronoid process; loss of the hard palate, not 
replaceable by prosthesis; nonunion of the mandible; limited 
motion of the temporomandibular articulation; or loss of 
teeth due to loss of substance of the body of the maxilla or 
mandible, which was incurred in service.  See 38 C.F.R. §§ 
3.381, 4.150.  Under these circumstances, service connection 
for a dental disability, including gum disease, for VA 
compensation purposes is not warranted.

For purposes of determining service connection for treatment 
purposes, VA must consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service. 38 C.F.R. § 
3.381(b).

The following will not be considered service connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).  Teeth extracted 
because of chronic periodontal disease will be service 
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381(f).

In this case, the veteran seeks service connection for 
chronic gum disease for the purposes of entitlement to VA 
outpatient dental treatment.  Generally, a veteran is 
entitled to VA outpatient dental treatment if he or she 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he or she has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As set forth above, 
the Board has determined that the veteran does not currently 
have an adjudicated service-connected compensable dental 
condition. Thus, he does not qualify for VA outpatient 
treatment of a Class I basis.

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
one-time correction of the noncompensable service-connected 
dental conditions may be authorized in certain circumstances, 
including if application for such treatment was made within 
90 days after such discharge or release.  In the case of the 
veteran, who was discharged in August 2002, his April 2003 
application is untimely under the aforementioned eligibility 
category.  There is no indication, nor has the veteran 
contended, that he was not appropriately notified of the 
pertinent eligibility criteria.  See Mays v. Brown, 5 Vet. 
App. 302, 306 (1993).  In any event, the Board notes that 
acute periodontal disease may not be considered service 
connected for treatment purposes.  38 C.F.R. § 3.381(e).  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  In 
this case, the record does not show, nor does the veteran 
contend, that his gum disease is due to dental trauma.  
Absent any evidence or allegation of service trauma, the 
Board must find that the veteran does not meet the criteria 
for eligibility for Class II(a) VA outpatient dental 
treatment.

Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 17.161 
(d), (e).  Other categories of eligibility under 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.161 include Class III 
eligibility, which extends to those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

Applying the facts in this case to the criteria set forth 
above, the Board finds that none of the above eligibility 
criteria has been met.  The evidence does not show, nor does 
the veteran contend, that he was a prisoner of war, has a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA, is in 
receipt of a 100 percent service-connected disability rating, 
or is a Chapter 31 vocational rehabilitation trainee.

In sum, after careful review of the record, the Board finds 
that service connection for gum disease for VA compensation 
purposes and for purposes of eligibility to receive VA 
outpatient dental treatment is not established.  The benefit 
of the doubt doctrine is not for application where, as here, 
the clear weight of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for infertility is granted.

Entitlement to service connection for a spot on the right eye 
is denied.

Entitlement to service connection for gum disease is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


